DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed March 23, 2022.   Claim 5 has been canceled without prejudice. Claims 1-4 and 6-18 are pending and an action on the merits is as follows.	
Objections to claims 1, 3, 6, 8, 11, 13, 15 and 18 have been withdrawn.
Rejections of claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn.
Rejections of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gamble on June 9, 2022.

The application has been amended as follows: 

Replace the previous title with: ELEVATOR SYSTEM ACCOMODATING ELEVATOR CARS HAVING DIFFERENT SIZES
Claim 1 line 19 after the phrase “each other” insert the limitations:
 ,
wherein
the one elevator shaft includes at least two vertical elevator shaft parts that are 
connected by an upper horizontal transfer passage, and
connected by a lower horizontal transfer passage, and
the plurality of first cars and the second car are configured to run together simultaneously in a multi-car arrangement in a closed loop through the at least two vertical elevator shaft parts, the upper horizontal transfer passage, and the lower horizontal transfer passage of the one elevator shaft
Cancel Claim 4
Claims 6 and 15-17 line 1, after the phrase “according to claim” delete the number—4—and replace with the number—1—

Allowable Subject Matter
Claims 1-3 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not teach nor suggest an elevator system comprising a plurality of elevator cars including a plurality of first cars and a second car, wherein the plurality of first cars and the second car are configured to run together within one elevator shaft such that the plurality of first cars and the second car are each configured to move vertically through at least a same vertical shaft part of the one elevator shaft, wherein the second car differs from each first car of the plurality of first cars based on the second car having a different size than each first car of the plurality of first cars, such that the second car has a larger base area than each first car of the plurality of first cars; and wherein the one elevator shaft includes at least two vertical elevator shaft parts that are connected by an upper horizontal transfer passage, and connected by a lower horizontal transfer passage, and  the plurality of first cars and the second car are configured to run together simultaneously in a multi-car arrangement in a closed loop through the at least two vertical elevator shaft parts, the upper horizontal transfer passage, and the lower horizontal transfer passage of the one elevator shaft.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2, 3 and 6-18 depend from claim 1 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 9, 2022